Title: Chapman Johnson to Thomas Jefferson, 16 November 1813
From: Johnson, Chapman
To: Jefferson, Thomas


          Dear Sir, Staunton 16. Novr 1813
          I had the pleasure of receiving your letter of the 7. by the last mail enclosing twenty dollars, my fee in the certiorari case of Michie, in the Albemarle Circuit court—.
          I was very sorry to hear that indisposition had deprived us of the pleasure of seeing you, at Charlotte’sville—I
			 hope when at Charlottesville hereafter, I shall have it in my power, to avail my self of your
			 polite invitation to visit you at Monticello—
          It gives me great pleasure to know, that the Rivanna Company are satisfied, of the propriety of the law, proposed last winter in the Senate, by way of amendment to the bill passed in the House of Delegates—. I am fully satisfied myself that justice required the protection of your rights, contained in that amendment, and I hope
			 that no further difficulty will occur in its passage—If I should
			 be present, in the Senate, I will attend to the verbal criticism which you suggest—
          Very Respectfully Your Obt SvtC Johnson
        